Citation Nr: 1436797	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-23 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Meniere's disease of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2010, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, Meniere's disease of the left ear is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease of the left ear are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has Meniere's disease that began during service.  The RO has established service connection for the Veteran's tinnitus, bilateral hearing loss, and otitis externa of the left ear.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim must be granted. 

Initially, the Board notes that VA and private medical records reflects that the Veteran is diagnosed with Meniere's disease of the left ear, the first element of service connection.  

The second element of service connection requires evidence of an in-service event, injury or occurrence of the claimed disease or disorder.  The records in the claims file indicate that the Veteran was assessed with otitis externa while in service.  He was seen for complaints of left ear pain with swelling in the outer ear canal.  The Veteran was also seen for complaints of nausea and tinnitus (misspelled as "tingnitsis"), headaches, and tiring spells.  The records do not indicate any diagnoses or treatment for Meniere's syndrome.  The Board notes, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

While a June 2012 VA examiner opined that the Veteran's Meniere's disease of the left ear was less likely than not related to service and that there is no convincing evidence of symptoms leading to a diagnosis of Meniere's disease during or after military service, the examiner did not address or explain service treatment records documenting treatment for ear problems, tinnitus, and headaches.  

Furthermore, he failed to address post-service medical records showing that the Veteran continued to complain of balance problems (clearly reflected in a June 1975 VA examination), dizziness, tinnitus, and headaches after service.   Nor did he discuss medical literature submitted by the Veteran showing that Meniere's disease is described as a set of episodic symptoms including vertigo, hearing loss, tinnitus, and a sensation of fullness in the affected ear.   In this case, the Board affords little probative value to the examiner's opinion as his rationale is too conclusory to constitute a basis upon which the Board can rely.  Allday v. Brown, 7 Vet. App. 517 (1995).  Specifically, he failed to address service treatment records supporting the Veteran's contentions that he did, in fact, have symptoms of Meniere's disease in service or medical literature submitted by the Veteran supporting his assertions.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he developed all of the symptoms of Meniere's disease during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  In this regard, service treatment records reflect that during service he had symptoms of tinnitus, hearing loss, and headaches, symptoms associated with Meniere's disease.  He also reported balance problems after discharge from active service during a June 1975 VA examination.   The Veteran has continued to report symptoms of dizziness, balance difficulties, tinnitus, and hearing loss (the latter two for which he is already service-connected) since his discharge from service. 

The Board finds the Veteran's lay statements concerning, tinnitus, dizziness and balance problems are not only competent, but also are credible, to show that he has continued to suffer from intermittent vertigo, tinnitus, and unsteadiness post-service and the symptoms were eventually diagnosed as Meniere's disease.  His lay statements, therefore, have probative value and fulfil the requirements of the second and third element for a grant of service connection.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

Therefore, by resolving all reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed Meniere's disease first had its onset during service.   Accordingly, service connection for Meniere's disease of the left ear is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the fully favorable decision above, the Board finds that any concern regarding the timing or content of the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran is moot or represents harmless error.  The nature and extent of the problem is not before the Board at this time.

ORDER

Service connection for Meniere's disease of the left ear is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


